DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 18 May 2020.
Claims 1 – 20 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (D)][AltContent: textbox (Wise (US 8,272,813 B1)
Annotated fig. 1)]
    PNG
    media_image2.png
    702
    464
    media_image2.png
    Greyscale
[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (Gass et al. (US 2003/0196824 A1)
Annotated fig. 4)]Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 8,272,813 B1), in view of Gass et al. (US 2003/0196824 A1), hereinafter Gass. 

Regarding claim 1, Wise discloses a rotary tool assembly comprising a rotary tool (10, fig. 1) including a body (26, fig. 1) having a working end (A, annotated fig. 1) and a rear end (B, annotated fig. 1), a motor (14, fig. 1) disposed within the body (26), and a drive shaft (22, fig. 1) rotatably driven by the motor (14); a base (20, 62, fig. 1) including a battery pack (20, fig. 1); and a power cord (18, fig. 1) extending between the base (20, 62) and the rotary tool (10) to transfer electric power from the base to the rotary tool to selectively power the motor.
Wise does not explicitly disclose a base including a battery receptacle configured to receive a battery pack.
However, Gass teaches a base (54, 114, fig. 4) including a battery receptacle (114, fig. 4) configured to receive a battery pack (54, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by Wise, with a base including a battery receptacle configured to receive a battery pack, as taught by Gass, with the motivation to allow the option for the user to attach the battery pack to the rotary tool to allow the user more maneuverability of the rotary tool without being tethered to a power cord, or to allow the user to detach the battery pack from the rotary tool to reduce the weight of the rotary tool and thus reducing fatigue of the user when using the rotary tool.

Regarding claim 6, Wise, as modified by Gass, discloses the invention as recited in claim 1.
Wise further discloses the base (20, 62, fig. 1) further includes a stand (60, 62, fig. 1) configured to support the rotary tool when the rotary tool is not in use.

Regarding claim 7, Wise, as modified by Gass, discloses the invention as recited in claim 6.
	Wise discloses the stand (60, 62, fig. 1) extends from a front end (C, annotated fig. 1) of the base (20, 60, 62, fig. 1) and includes a circular receptacle (60, fig. 1) (The plain meaning of the term, “circular”, is “shaped like a circle or part of a circle” – Brittannica Dictionary, wherein the hoop 60 is shaped like part of a circle) for receiving the body of the rotary tool.

Regarding claim 9, Wise, as modified by Gass, discloses the invention as recited in claim 1.
The modified Wise further discloses the battery pack (Gass – 54, fig. 4) is received in the battery receptacle (Gass – 114, fig. 4) from a bottom end of the base (Gass – 54, 114, fig. 4) and forms a foot (Gass – C, annotated fig. 4) of the base (Gass – 54, 114) to support the base on a surface.

Claims 2 – 5, 8, and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 8,272,813 B1), in view of Gass et al. (US 2003/0196824 A1), hereinafter Gass, in further view of Dils et al. (US 7,217,069 B2), hereinafter Dils.

[AltContent: textbox (Dils et al. (US 7,217,069 B2)
Annotated fig. 13)]
Regarding claim 2, Wise, as modified by Gass, discloses the invention as recited in claim 1. 
The modified Wise does not explicitly disclose the base further includes a storage receptacle.
However, Dils teaches the base (23, 26, fig. 13) further includes a storage receptacle (300, fig. 13) (One having ordinary skill in the art would recognize that with the incorporation of the teaching of Dils with the invention of the modified Wise, element 23 of Dils is an analogous structure to the battery receptacle 114 of Gass wherein the storage receptacle 300 of Dils would be placed in the battery receptacle 114 of Gass).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Wise, with the base further includes a storage receptacle, as taught by Dils, with the motivation to store objects useful with the tool like drill bits and screws (Col. 6, ll. 54 – 60).

Regarding claim 3, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 2.
The modified Wise further discloses a plurality of tool accessories interchangeably connectable to the working end of the rotary tool and positionable within the storage receptacle when not in use with the rotary tool (Dils – Col. 6, ll. 54 – 60 describes the tray 300 can be used for storing objects useful with the tool such as drill bits wherein the examiner deems the drill bits are interchangeably connectable to the working end of the rotary tool (i.e. “objects useful with the tool”)).

Regarding claim 4, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 2.
The modified Wise further discloses the storage receptacle (Dils – 300, fig. 13) includes an opening on a top end of the base (Dils – 23, 26, fig. 13), and wherein the base (Dils – 23, 26) includes a cover for selectively providing access to the storage receptacle (Dils – Col. 6, ll. 54 – 60 describes a cover could be placed over the tray 300 to retain objects placed within the tray).

Regarding claim 5, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 4.
The modified Wise further discloses the opening of the storage receptacle (Dils – 300, fig. 13) is located at a top end of the base (Dils – 23, 26, fig. 13), and wherein the battery receptacle (Dils – 26, fig. 13) is located a bottom end of the base (Dils – 23, 26).

Regarding claim 8, Wise, as modified by Gass, discloses the invention as recited in claim 1.
The modified Wise does not explicitly disclose the base further includes a tool accessory holder configured to hold a tool accessory that is compatible with the working end of the rotary tool.
However, Dils teaches the base (Dils – 23, 26, fig. 13) further includes a tool accessory holder (Dils – 300, fig. 13) configured to hold a tool accessory that is compatible with the working end of the rotary tool (Dils – Col. 6, ll. 54 – 60 describes the tray 300 can be used for storing objects useful with the tool such as drill bits wherein the examiner deems the drill bits are interchangeably connectable to the working end of the rotary tool (i.e. “objects useful with the tool”)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Wise, with the base further includes a storage receptacle, as taught by Dils, with the motivation to store objects useful with the tool like drill bits and screws (Col. 6, ll. 54 – 60).

Regarding claim 12, Wise discloses a rotary tool assembly comprising a rotary tool (10, fig. 1) including a body (26, fig. 1) having a working end (A, annotated fig. 1) and a rear end (B, annotated fig. 1), a motor (14, fig. 1) disposed within the body (26), and a drive shaft (22, fig. 1) rotatably driven by the motor (14); a base (20, 62, fig. 1) including a battery pack (20, fig. 1); and a power cord (18, fig. 1) extending between the base (20, 62) and the rotary tool (10) to transfer electric power from the base to the rotary tool to selectively power the motor.

Wise does not explicitly disclose a base including a battery receptacle configured to receive a battery pack.
However, Gass teaches a base (54, 114, fig. 4) including a battery receptacle (114, fig. 4) configured to receive a battery pack (54, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by Wise, with a base including a battery receptacle configured to receive a battery pack, as taught by Gass, with the motivation to allow the option for the user to attach the battery pack to the rotary tool to allow the user more maneuverability of the rotary tool without being tethered to a power cord, or to allow the user to detach the battery pack from the rotary tool to reduce the weight of the rotary tool and thus reducing fatigue to the user when using the rotary tool.

The modified Wise does not explicitly teach a base including a storage receptacle configured to store tool accessories compatible with the working end of the rotary tool.
However, Dils teaches a base including a storage receptacle configured to store tool accessories compatible with the working end of the rotary tool.
However, Dils teaches the base (23, 26, fig. 13) including a storage receptacle (300, fig. 13) configured to store tool accessories compatible with the working end of the rotary tool (Col. 6, ll. 54 – 60 describes the tray 300 can be used for storing objects useful with the tool such as drill bits wherein the examiner deems the drill bits are interchangeably connectable to the working end of the rotary tool (i.e. “objects useful with the tool”)) (One having ordinary skill in the art would recognize that with the incorporation of the teaching of Dils with the invention of the modified Wise, element 23 of Dils is an analogous structure to the battery receptacle 114 of Gass wherein the storage receptacle 300 of Dils would be placed in the battery receptacle 114 of Gass).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Wise, with a storage receptacle configured to store tool accessories compatible with the working end of the rotary tool, as taught by Dils, with the motivation to store objects useful with the tool like drill bits and screws (Col. 6, ll. 54 – 60).

Regarding claim 13, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 12.
The modified Wise further discloses the storage receptacle (Dils – 300, fig. 13) includes an opening on a top end of the base (Dils – 23, 26, fig. 13), and wherein the base (Dils – 23, 26) includes a cover for selectively providing access to the storage receptacle (Dils – Col. 6, ll. 54 – 60 describes a cover could be placed over the tray 300 to retain objects placed within the tray).

Regarding claim 14, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 12.
Wise further discloses the base (20, 62, fig. 1) further includes a stand (60, 62, fig. 1) for supporting the rotary tool when the rotary tool is not in use.

Regarding claim 15, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 14.
The modified Wise further discloses the stand (Wise – 60, 62, fig. 1) extends from a front end (Wise – D, annotated fig. 1) of the base (Wise – 20, 62, fig. 1), wherein the storage receptacle (Dils – 300, fig. 13) is positioned closer to a rear end (Dils – E, annotated fig. 13) of the base (Dils – 23, 26, fig. 13), and wherein the battery receptacle (Gass – 114, fig. 4) is positioned closer to a bottom end (Gass – D, annotated fig. 4) of the base (Gass – 54, 114, fig. 4) than the stand.
The modified Wise does not explicitly disclose the storage receptacle is positioned closer to a rear end of the base than the stand and the battery receptacle is positioned closer to a bottom end of the base than the stand.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the stand, the storage receptacle, and the battery receptacle such that the storage receptacle is positioned closer to a rear end of the base than the stand and the battery receptacle is positioned closer to a bottom end of the base than the stand since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality or unexpected result for the claimed limitations.

Regarding claim 16, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 14.
Wise further discloses the stand (60, 62, fig. 1) includes a circular receptacle (60, fig. 1) (The plain meaning of the term, “circular”, is “shaped like a circle or part of a circle” – Brittannica Dictionary, wherein the hoop 60 is shaped like part of a circle) for receiving the body of the rotary tool.

Regarding claim 17, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 12.
The modified Wise does not explicitly disclose the base further includes a tool accessory holder configured to hold a tool accessory that is compatible with the working end of the rotary tool.
However, Dils teaches the base (23, 26, fig. 13) further includes a tool accessory holder (38, fig. 5) configured to hold a tool accessory (40, fig. 5) that is compatible with the working end of the rotary tool.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Wise, with the base further includes a tool accessory holder configured to hold a tool accessory that is compatible with the working end of the rotary tool, as taught by Dils, with the motivation to store objects useful with the tool like drill bits.


Regarding claim 18, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 12.
The modified Wise discloses the battery receptacle (Gass – 114, fig. 4) is positioned on a bottom end of the base (Gass – 54, 114, fig. 4), and wherein the battery pack (Gass – 54, fig. 4) forms a foot (Gass – C, annotated fig. 4) of the base (Gass – 54, 114) when received within the battery receptacle. 

Regarding claim 19, Wise, as modified by Gass, as further modified by Dils, discloses the invention as recited in claim 12.
The modified Wise further discloses a plurality of tool accessories interchangeably connectable to the working end of the rotary tool and positionable within the storage receptacle when not in use with the rotary tool (Dils – Col. 6, ll. 54 – 60 describes the tray 300 can be used for storing objects useful with the tool such as drill bits wherein the examiner deems the drill bits are interchangeably connectable to the working end of the rotary tool (i.e. “objects useful with the tool”)).

Regarding claim 20, Wise discloses a rotary tool assembly comprising a rotary tool (10, fig. 1) including a body (26, fig. 1) having a working end (A, annotated fig. 1) and a rear end (B, annotated fig. 1), a motor (14, fig. 1) disposed within the body (26), and a drive shaft (22, fig. 1) rotatably driven by the motor (14); a base (20, 62, fig. 1) including a battery pack (20, fig. 1); the battery pack (20) forming a foot of the base (20, 62) to support the base above a surface; a power cord (18, fig. 1) extending between the base (20, 62) and the rotary tool (10) to transfer electric power from the base to the rotary tool to selectively power the motor; and a stand extending from the base to support the rotary tool above the surface.

Wise does not explicitly disclose a base including a battery receptacle and a battery pack receivable within the battery receptacle.
However, Gass teaches a base (54, 114, fig. 4) including a battery receptacle (114, fig. 4) and a battery pack (54, fig. 4) receivable within the battery receptacle (114).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by Wise, with a base including a battery receptacle and a battery pack receivable within the battery receptacle, as taught by Gass, with the motivation to allow the option for the user to attach the battery pack to the rotary tool to allow the user more maneuverability of the rotary tool without being tethered to a power cord, or to allow the user to detach the battery pack from the rotary tool to reduce the weight of the rotary tool and thus reducing fatigue to the user when using the rotary tool.

The modified Wise does not explicitly teach a base including a storage receptacle configured to store tool accessories compatible with the working end of the rotary tool.
However, Dils teaches a base including a storage receptacle configured to store tool accessories compatible with the working end of the rotary tool.
However, Dils teaches the base (23, 26, fig. 13) including a storage receptacle (300, fig. 13) configured to store tool accessories compatible with the working end of the rotary tool (Col. 6, ll. 54 – 60 describes the tray 300 can be used for storing objects useful with the tool such as drill bits wherein the examiner deems the drill bits are interchangeably connectable to the working end of the rotary tool (i.e. “objects useful with the tool”)) (One having ordinary skill in the art would recognize that with the incorporation of the teaching of Dils with the invention of the modified Wise, element 23 of Dils is an analogous structure to the battery receptacle 114 of Gass wherein the storage receptacle 300 of Dils would be placed in the battery receptacle 114 of Gass).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Wise, with a storage receptacle configured to store tool accessories compatible with the working end of the rotary tool, as taught by Dils, with the motivation to store objects useful with the tool like drill bits and screws (Col. 6, ll. 54 – 60).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 8,272,813 B1), in view of Gass et al. (US 2003/0196824 A1), hereinafter Gass, in further view of Vasudeva et al. (US 2005/0200087 A1), hereinafter Vasudeva.

Regarding claim 10, Wise, as modified by Gass, discloses the invention as recited in claim 1.
The modified Wise does not explicitly disclose the rotary tool includes a spindle lock that selectively prohibits rotation of the drive shaft.
However, Vasudeva teaches the rotary tool (10, fig. 1) includes a spindle lock  that selectively prohibits rotation of the drive shaft (32, fig. 1) ([0120] describes a mutlipositional spindle lock that brings the motor speed to a stop wherein the examiner deems bringing motor speed to a stop equivalent to prohibiting rotation of the drive shaft).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Wise, with the rotary tool includes a spindle lock that selectively prohibits rotation of the drive shaft, as taught by Vasudeva, with the motivation to provide the user capability to bring the motor speed to a stop in a quicker manner improving the safe use of the tool ([0120]).

Regarding claim 11, Wise, as modified by Gass, discloses the invention as recited in claim 1.
The modified Wise does not explicitly disclose the rotary tool includes a speed control for adjusting the operational speed of the motor and the rotational speed of the drive shaft.
However, Vasudeva teaches the rotary tool (10, fig. 1) includes a speed control (18, fig. 3) for adjusting the operational speed of the motor ([0057], ll. 1 – 2; “a rotational motor”) and the rotational speed of the drive shaft (32, fig. 1) ([0057], ll. 17 – 20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Wise, with the rotary tool includes a speed control for adjusting the operational speed of the motor and the rotational speed of the drive shaft, as taught by Vasudeva, with the motivation to control the rotational speed of the rotary tool ([0057], ll. 17 – 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        21 May 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731